DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 10-20 are pending in the current application.
	Claims 10, 13, and 20 are amended as filed on 10/04/2022. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Co-pending application No. (17/006,499, currently awaiting issue in the NOA dated 05/23/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because:

17/806,754
17/006,499
Claim 10
A computer-implemented method of forming an exit node pool comprising:

evaluating user requirements for selection of an exit node;

generating an exclusive exit node pool by: retrieving an initial group of exit nodes selected based at least in part on the user requirements;


checking service history of the exit nodes of the initial group, including whether any of the exit nodes in the initial group are exclusive to a previously formed pool; wherein the exit nodes in the previously formed pool are designated
as exclusive to the previously formed pool and are not shared with any other pool:
wherein any of the exit nodes in the initial group of exit nodes that are not in the
previously formed pool are designated as non-exclusive exit nodes; evaluating the non-exclusive exit nodes against the user requirements;

selecting the non-exclusive exit nodes that satisfy the user requirements or the exit node pool.



Claim 1
A computer-implemented method of forming a proxy server pool comprising:

evaluating user requirements for selection of a proxy server;

generating a proxy server pool from unassigned resources, including: retrieving an initial proxy server group of proxy servers selected based at
least in part on the user requirements;

checking service history of the proxy servers of the initial proxy server group, including whether any of the proxy servers in the initial proxy server group are in a previously formed pool; wherein the proxy servers in the previously
formed pool are designated  as exclusive to the previously formed pool and are not
shared with any other pool; wherein any of the proxy servers in the initial proxy server group that are not in the previously formed pool are designated as non-exclusive proxy servers: 



replacing exclusive proxy servers that are exclusive to the previously formed pool with the non-exclusive proxy servers that satisfy the user requirements and
dynamic parameters for the proxy server pool:


	Accordingly, claims 11-20 are rejected, at least, based on their dependency on claim 10.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murashko et al. (Pre-Grant Publication No. US 2016/0337264 A1), in view of Husain et al. (Pre-Grant Publication No. US 2013/0117359 A1), hereinafter Husain, in view of Mundar (Pre-Grant Publication No. US 2019/0391980 A1), hereinafter Mundar, and in further view of Shattil (Pre-Grant Publication No. US 2017/0099658 A1).

2.	With respect to claim 10, Murashko taught a computer-implemented method of forming a proxy server pool (0033, lines 1-12, where the server pools are formed to service a group of users and/or location. See also 0060, lines 1-4) comprising: evaluating user requirements for selection of an proxy server & evaluating the servers against the user requirements (0023, lines 1-10, where evaluating the request is given such that system can “provide the requested service”).
However, Murashko did not explicitly state checking service history of the proxy server of the initial group, including whether any of the proxy servers in the initial group are exclusive to a previously formed pool; selecting non-exclusive exit nodes that satisfy the user requirements for the exit node pool.  On the other hand, Hussain did teach checking service history of the initial proxy server group, whether any servers in the initial proxy server group are exclusive to an existing pool (0123, where the non-exclusive servers are removed and the exclusive servers are added and 0137, lines 9-13, where the service history is not defined and thus, under broadest reasonable interpretation, the system service specifies a particular association that is automatically utilized); selecting non-exclusive exit nodes that satisfy the user requirements for the exit node pool (0124, lines 1-7, where it is seen that a non-exclusive server may be added in place of an exclusive server; wherein the user requirements are implicitly taught by, at least, the user requests of 0109).  Both of the systems of Murashko and Hussain are directed towards managing server pools and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Murashko, to utilize managing server exclusivity, in order to adequately load servers into polls, in a way the optimizes the system effective and in turn, increases the system’s efficiency.
However, Murashko did not explicitly state that the requirements were user specified requirements; wherein the exit nodes in the previously formed pool are designated as exclusive to the previously formed pool and are not shared with any other pool; wherein any of the exit nodes in the initial group of exit nodes that are not in the previously formed pool are designated as non-exclusive exit nodes.  On the other hand, Mundar did teach that the requirements were user specified requirements for generating the pool (0294, where the user specifying the resources can be seen in 0203); wherein the exit nodes in the previously formed pool are designated as exclusive to the previously formed pool and are not shared with any other pool; wherein any of the exit nodes in the initial group of exit nodes that are not in the previously formed pool are designated as non-exclusive exit nodes (0294, where the groups are the pools, the available resources are the non-exclusive resources, the assigned resources are the exclusive resources, and wherein the user specifying the resources can be seen in 0203).  Both of the systems of Murashko and Battle are directed towards managing resource pools and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Murashko, to utilize exclusively assigning only unassigned resources, as taught by Mundar, in order to provide better control over managed pools by removing them from other workloads.
	However, Murashko did not explicitly state that the proxy servers were exit nodes.  On the other hand, Shattil did teach that the proxy servers were exit nodes (0286).  Both of the systems of Marushko and Shattil are directed towards managing nodal networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Murashko, to utilize assigning a proxy server as an exit node, as taught by Shattil, in order to utilize proxy servers in a common and contemporary way such that the system maintains wide-array of usefulness.   

3.	As for claim 11, it is rejected on the same basis as claim 10.  In addition, Hussain taught wherein the exit node pool can be
formed by retrieving eligible exit nodes, whereas non-exclusivity is an eligibility criteria (0124, where the non-exclusive server is selected, the proxy server was previously shown by Zhu: 0060, lines 1-4).

4.	As for claim 12, it is rejected on the same basis as claim 10.  In addition, Murashko taught  wherein a service provider infrastructure monitors and measures organic activity of the exit nodes when evaluating the user requirements (0023, lines 1-10, where organic activity is defined in the applicant’s specification as real-time user activity, in paragraph 0074.  Accordingly, the request is real-time activity). 

5.	As for claim 13, it is rejected on the same basis as claim 10.  In addition, Murashko taught wherein a service provider infrastructure is testing at least one of the following parameters of the exit node: time seen, session duration, activity timestamps, total traffic, traffic over time, response time, latency, connection to target, battery life, geographical location, connection and IP type, consent to participate in a distributed CDN access model, or any combination thereof (0060, lines 1-12, where this at least teaches the testing the timestamp of the generation of the server selection, which implicitly teaches the activity timestamp limitation, as the timestamp is indicative of the time of the user activity of for the requested service, which then requests a server.  See also, 0014). 

6.	As for claim 14, it is rejected on the same basis as claim 10.  In addition, Murashko taught wherein a service provider infrastructure relies on aggregated data to perform predictive ranking or status of the exit nodes and determines quality of the exit nodes at a given moment or in the future (0034, where the active status indicates a high quality at the given moment, as all of the servers are capable of responding and the data is aggregated with routing data from 0031). 

7.	As for claim 15, it is rejected on the same basis as claim 10.  In addition, Murashko taught wherein a service provider infrastructure registers at least one of the following exit node parameters: acceptance of terms of service, device type and model, operating system type and version, identification credentials, or consent to participate in a distributed content delivery network (CDN) access model (0031, where this at least teaches the identification credentials as the servers are identified). 

8.	As for claim 16, it is rejected on the same basis as claim 10.  In addition, Murashko taught wherein the exit node or exit node pools are assigned by: registering a pool in a database (0060, where the pool being labeled implicitly teaches the pools registration in a database); reporting success in pool creation (0065, where the generated timestamp which is sent to the application, is reporting success under broadest reasonable interpretation); dedicating the pool for the user requirements (0124, shows the pool is assigned and 0033 show the assignment to a particular user group). 

9.	As for claim 17, it is rejected on the same basis as claim 10.  In addition, Murashko taught wherein the exit node pool is constantly updated with available exit nodes (0123, where replacing the virtual machine is updated the pool with available virtual machines, which are servers in accordance with abstract, lines 10-16). 

10.	As for claim 18, it is rejected on the same basis as claim 10.  In addition, Murashko taught wherein the exclusive exit node pool is dedicated to a particular user or groups of users (0033, lines 10-12, where this, at least, teaches the user group limitation). 

11.	As for claim 19, it is rejected on the same basis as claim 10.  In addition, Murashko taught wherein a service provider infrastructure registers at least one of the following: agreed service targets, criteria for service target fulfillment evaluation, roles and responsibilities of a service provider, duration, scope and renewal of a service level agreement (SLA) contract, supporting processes, limitations, exclusions and deviations, or similar clauses (0060, where the pool being labeled implicitly teaches the pools registration in a database.  Accordingly, the exclusion limitation is shown by, at least Hussain: 0123, where forming the pool with the exclusive servers shows the registered exclusions limitation). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murashko, in view of Husain, in view of Battle, in view of Shattil, and in further view of Zhou et al. (Pre-Grant Publication No. US 2019/0230004 A1), hereinafter Zhou.

12.	As for claim 20, it is rejected on the same basis as claim 19.  However, Murashko didn’t explicitly state wherein a service provider infrastructure translates the SLA contract into measurable technical parameters, such as service speed, reliability, exit node response time, traffic load, schedule of activity, compatibility with third party services, or any combination thereof.  On the other hand, Zhou did teach wherein a service provider infrastructure translates the SLA contract into measurable technical parameters, such as service speed, reliability, exit node response time, traffic load, schedule of activity, compatibility with third party services, or any combination thereof (0078, where the converted SLA requirements, at least teaches the reliability limitation.  Furthermore, the claim provides examples of SLA requirements that are to be converted by the “such as” clause renders it a non-exclusive list).  Both of the systems of Murashko and Zhou are directed towards managing network resources and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Murashko, to utilize translating a Service Level Agreement, into parameters that a system may follow, as taught by Zhou, so that the system can stay within the agreed upon SLA parameters. 


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452